                                                 Case 2:16-cv-00806-WBS-AC Document 91 Filed 03/13/19 Page 1 of 5



                                       1   Lawrance A. Bohm (SBN: 208716)
                                           lbohm@bohmlaw.com
                                       2   Derek K. Ulmer (SBN: 318255)
                                       3   dulmer@bohmlaw.com
                                           BOHM LAW GROUP, INC.
                                       4   4600 Northgate Boulevard, Suite 210
                                           Sacramento, California 95834
                                       5   Telephone: 866.920.9212
                                       6   Facsimile: 916.927.2046

                                       7   Robert L. Boucher (SBN: 244760)
                                           robert@boucher-law.com
                                       8   BOUCHER LAW
                                       9   2121 Natomas Crossing Drive, Suite 200-239
                                           Sacramento, CA 95834
                                      10   Telephone: 916.974.9756
                                      11   Attorneys for Plaintiffs,
                                           ROBERT TERRY,
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   CREST CORPORATION,
   SACRAMENTO, CALIFORNIA 95834




                                      13   and CREST IRREVOCABLE BUSINESS
       BOHM LAW GROUP, INC.




                                           TRUST DBA FREEDOM MEDIA
                                      14
                                      15                                  UNITED STATES DISTRICT COURT
                                      16                                EASTERN DISTRICT OF CALIFORNIA
                                      17   ROBERT TERRY, CREST CORPORATION,                        Case No.: 2:16-cv-00806-WBS-AC
                                           and CREST IRREVOCABLE BUSINESS
                                      18   TRUST DBA FREEDOM MEDIA,                                REPLY IN SUPPORT OF MOTION TO
                                      19                                                           COMPEL AND FOR SANCTIONS
                                                    Plaintiffs,
                                      20                                                            Assigned to Honorable Allison Claire
                                                    v.                                                for All Purposed; Courtroom 26
                                      21
                                      22   REGISTER TAPES UNLIMITED, INC.;                         Hearing Date:      March 20, 2019
                                           EDWARD “DOUG” ENDSLEY;                                  Time:              10:00 a.m.
                                      23   ASHLEY MATE;                                            Courtroom:         26
                                           and DOES 1 through 50, inclusive,
                                      24                                                           Complaint Filed:   November 22, 2015
                                                    Defendants.                                    Trial Date:        April 2, 2019
                                      25
                                      26
                                      27   ///
                                      28   ///
                                                                                               1

                                           Crest Corp.’s Reply ISO its Motion for Sanctions Against Defendant for          Lawrance A. Bohm, Esq.
                                           Violation of Court Order                                                         Robert L. Boucher, Esq.
                                           Terry, et al. v. Register Tapes Unlimited, Inc., et al.                            Derek K. Ulmer, Esq.
                                           Case No.: 2:16-cv-00806-WBS-AC
                                                 Case 2:16-cv-00806-WBS-AC Document 91 Filed 03/13/19 Page 2 of 5



                                       1   A.       Defendant’s opposition papers are procedurally deficient and the Court should
                                       2   disregard Defendant’s opposition.
                                       3            Defendant’s opposition and supporting affidavit was due on June 13, 2018, 14 days before
                                       4   the June 27, 2018 hearing on the instant matter — this includes supporting materials. (United
                                       5   States District Court, Eastern District of California Local Rules (“LR”) 230(c) (opposition due 14
                                       6   days before the hearing;), 230(h) (affidavits may be filed along with opposition), 142(a)(2)
                                       7   (affidavits must “be served on all other parties and filed with the motion.”); 230(c) (No party will
                                       8   be entitled to be heard in an opposition to a motion at oral arguments if opposition to that motion
                                       9   has not been timely filed by that party).) Defendant filed its memorandum of points and authorities
                                      10   on March 6, 2019, timely. However, Defendant did not provide an affidavit in support of its
                                      11   memorandum of points and authorities.
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12            Because of these deficiencies, the Court is entitled to disregard the opposition and prevent
   SACRAMENTO, CALIFORNIA 95834




                                      13   Defendant from making oral argument (LR 230(c).)
       BOHM LAW GROUP, INC.




                                      14   B.       Defendant has not provided the necessary sales data to Plaintiffs.
                                      15            Defendant claims it has provided all the sales information regarding Safeway from 2009

                                      16   through 2017. Defendant alleges a 125-page document produced to Plaintiff supports this claim.

                                      17   This document supposedly lists every contract placed at a Safeway store, and therefore, contain

                                      18   every bit of sales information regarding Safeway. However, Defendant then proceeds to admit

                                      19   Plaintiffs’ position is accurate; that the numbers in the document may not be accurate or complete.

                                      20   Defendant explains, “the amount received may be less than the contract price based on a number

                                      21   of factors including bankruptcy, other non-payment, cancellation or revisions to a contract.” In

                                      22   other words, the 125-page document is an unreliable source to determine sales data. This is

                                      23   evident by Defendant’s refusal to authenticate the 125-page document as a complete and accurate

                                      24   record of its sales data. Instead, Defendant provided a large amount of sales data to Plaintiff,

                                      25   waited until Plaintiff expended a great deal of time and resources in making calculations based

                                      26   on the data provided, and is now claiming that the data is not accurate after the fact. Defendant

                                      27   cannot have it both ways.

                                      28   ///
                                                                                               2

                                           Crest Corp.’s Reply ISO its Motion for Sanctions Against Defendant for         Lawrance A. Bohm, Esq.
                                           Violation of Court Order                                                        Robert L. Boucher, Esq.
                                           Terry, et al. v. Register Tapes Unlimited, Inc., et al.                           Derek K. Ulmer, Esq.
                                           Case No.: 2:16-cv-00806-WBS-AC
                                                Case 2:16-cv-00806-WBS-AC Document 91 Filed 03/13/19 Page 3 of 5



                                       1           Plaintiff requests the Court order Defendant to provide proof of actual sales numbers that
                                       2   factor in bankruptcy, other non-payment, cancellation or revisions to a contract in a form that
                                       3   does not require extensive calculations. In the alternative, Plaintiff requests the Court grant the
                                       4   proposed issue sanction that determine the numbers on the P&L statement be accepted as fact.
                                       5   (Issue sanction: g. and h.)
                                       6   C.      Defendant must provide “administrative” and “bad debt” costs unless it declares
                                       7           they are irrelevant to the 1999 Freedom Media-RTUI formula.

                                       8           Defendant wonders why Plaintiff is seeking documents regarding administrative costs,
                                       9   noting, “If administrative costs are added to the formula, the losses under the formula increase!”
                                      10   Defendant wonders why Plaintiff is also seeking documents regarding bad debt, noting, “The
                                      11   “bad debt” numbers are not helpful in the least to Plaintiffs’ as they, in effect, lower the income
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   numbers.” The answer is simple. Plaintiff is acting in good faith to determine Plaintiffs’ actual
   SACRAMENTO, CALIFORNIA 95834




                                      13   damages, not to fabricate them by avoiding costs that would have a negative effect on Plaintiff’s
       BOHM LAW GROUP, INC.




                                      14   damages.
                                      15           However, based on Defendant’s opposition, it seems Defendant’s position is that
                                      16   “administrative” costs and “bad debt” were not part of the equation in determining “Gross Profit”
                                      17   based on the 1999 Freedom Media-RTUI formula. Surely, it is the reason Defendant provides as
                                      18   its excuse for failing to provide documents. To support this claim, Defendant testifies that the
                                      19   formula was “simple, easy to do,” it consisted of “sales less the expenses for tape and – blank and
                                      20   printed, and cost of sales [i.e., commissions].” Obviously, Defendant’s statement removes
                                      21   Plaintiffs’ need for documents pertaining to “administrative” and “bad debt” costs, because it
                                      22   appears Defendant is no longer claiming the 1999 Freedom Media-RTUI formula consists of any
                                      23   numbers other than sales, cost of tape, and commissions. However, Plaintiff requires an order to
                                      24   preclude Defendant from claiming these expenses effected profit in the future, if they are to give
                                      25   up pursuit of production of documents relating to these costs. For this reason, the Court should
                                      26   grant Plaintiffs’ issue sanctions determining Defendant incurred no “administrative” or “bad
                                      27   debt” costs. (Issue sanction: d. and e.) In the alternative, Plaintiff would accept declarations from
                                      28   Defendant saying as much.
                                                                                               3

                                           Crest Corp.’s Reply ISO its Motion for Sanctions Against Defendant for         Lawrance A. Bohm, Esq.
                                           Violation of Court Order                                                        Robert L. Boucher, Esq.
                                           Terry, et al. v. Register Tapes Unlimited, Inc., et al.                           Derek K. Ulmer, Esq.
                                           Case No.: 2:16-cv-00806-WBS-AC
                                                 Case 2:16-cv-00806-WBS-AC Document 91 Filed 03/13/19 Page 4 of 5



                                       1   D.       Defendant provided insufficient and misleading information regarding cost of
                                       2            thermal tape.
                                       3            Defendant claims it has provided Plaintiff with information proving costs of tape.
                                       4   Defendant points to a spreadsheet to support its claim (Bates No. RTU adv Terry – 04560).
                                       5   However, this “spreadsheet” does not contain any proof of the actual cost of tape. The spreadsheet
                                       6   appears to have been prepared for purposes of this litigation and the numbers, when compared to
                                       7   the numbers on other documents, do not balance out. Defendant’s explanation is that the cost of
                                       8   tape, as evidenced on some of the documents, is not actually the cost of tape as it applies to
                                       9   Plaintiffs’ claim of damages. This again is Defendant’s method of providing documents, waiting
                                      10   until Plaintiffs rely on the data in those documents, expend a great deal of time and resources in
                                      11   making calculations based on the data provided, only to claim the data is not accurate after the
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   fact. Plaintiff simply wants documents that prove the cost of tape charged to Safeway each year
   SACRAMENTO, CALIFORNIA 95834




                                      13   in order to calculate Plaintiffs’ damages. Defendant has refused to provide such documents. For
       BOHM LAW GROUP, INC.




                                      14   this reason, the Court should grant Plaintiffs’ issue sanction determining the cost of tape, and as
                                      15   based on evidence provided. (Issue sanction: f.)
                                      16   E.       The Court should grant all of Plaintiffs’ requested sanctions.
                                      17            Defendant argues that Plaintiffs’ issue sanctions should be denied because some are
                                      18   unrelated to the discovery raised in this motion. Defendant does not seem to understand issue
                                      19   sanctions do not need to be in direct relation to the discovery issues being brought by the operative
                                      20   motion, but rather they are a punitive measure to ensure a party does not continue to abuse the
                                      21   discovery process. Defendant has not yet received this message. This is evident in Defendant’s
                                      22   continued refusal to produce documents, refusal to participate in meet and confer efforts, and
                                      23   continued obstruction of Plaintiffs’ attempt to collect information. Defendant also argues that the
                                      24   issue sanctions Plaintiffs’ requested are not supported by fact. However, it is Defendant that has
                                      25   refused to produce the documents from which the facts can be ascertained.
                                      26   ///
                                      27   ///
                                      28   ///
                                                                                               4

                                           Crest Corp.’s Reply ISO its Motion for Sanctions Against Defendant for         Lawrance A. Bohm, Esq.
                                           Violation of Court Order                                                        Robert L. Boucher, Esq.
                                           Terry, et al. v. Register Tapes Unlimited, Inc., et al.                           Derek K. Ulmer, Esq.
                                           Case No.: 2:16-cv-00806-WBS-AC
                                                Case 2:16-cv-00806-WBS-AC Document 91 Filed 03/13/19 Page 5 of 5



                                       1           For these reasons, the Court should grant all of Plaintiffs’ requested issue sanctions, as
                                       2   well as monetary sanctions for causing Plaintiff to bring this motion. In the least, the Court should,
                                       3   grant Plaintiffs’ monetary sanctions and the issue sanctions, discussed above, directly related to
                                       4   the discovery dispute at hand.
                                       5   F.      Plaintiff inadvertently attached documents subject to protective order.
                                       6           Plaintiffs’ Exhibit K contains documents marked as confidential. The documents were
                                       7   attached inadvertently, will be removed from public viewing, and Plaintiff will follow the
                                       8   procedures outlined in Local Rule 251 regarding this dispute, pursuant to the Standing Protective
                                       9   Order. (ECF 54.) However, enforcing sanctions against Plaintiffs for an oversight is not warranted
                                      10   and should be denied.
                                      11   G.      Conclusion.
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12           For the foregoing reasons and the reasons argued in the instant motion, issue and monetary
   SACRAMENTO, CALIFORNIA 95834




                                      13   sanctions are warranted.
       BOHM LAW GROUP, INC.




                                      14
                                      15
                                      16   Date: March 13, 2019                                     By:       /s/ Derek Ulmer, Esq.
                                                                                                           LAWRANCE A. BOHM, ESQ.
                                      17                                                                   ROBERT L. BOUCHER, ESQ.
                                      18                                                                   DEREK K. ULMER, ESQ.

                                      19
                                                                                                           Attorneys for Plaintiffs,
                                      20                                                                   ROBERT TERRY, CREST
                                                                                                           CORPORATION, and CREST
                                      21                                                                   IRREVOCABLE BUSINESS
                                      22                                                                   TRUST DBA FREEDOM MEDIA

                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                               5

                                           Crest Corp.’s Reply ISO its Motion for Sanctions Against Defendant for         Lawrance A. Bohm, Esq.
                                           Violation of Court Order                                                        Robert L. Boucher, Esq.
                                           Terry, et al. v. Register Tapes Unlimited, Inc., et al.                           Derek K. Ulmer, Esq.
                                           Case No.: 2:16-cv-00806-WBS-AC
